Title: John Thaxter to John Adams, 1 February 1781
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden 1st. Feby. 1781
     
     I have waited on Mr. Luzac with the Crisis, who is much obliged to You for it, and will either translate it into Dutch or French, as shall be most agreable to You, and as soon as possible. You will be so good as to acquaint me, which of the two Languages is your Choice.
     I waited a few days agone on the Rector Magnificus with Charley, and was informed by him, that his Matriculation was consented to by the Curators.
     The Letter You was so kind to forward me, was from America, dated the 1st. and 16th. of September. I am at a loss how it came, as I hear of no Arrival.
     It seems rather difficult to determine upon the various News from the Southward. The American Papers and Accounts differ exceedingly from the English. One knows not what to make of such Contradictions. If it is News fabricated by any of our Countrymen, I am very sorry—they are Spots and Blemishes in a good Cause, and such a Species of Aid as our Cause does not require.
     The young Gentlemen are well and desire their Duty to You.
     
      I have the Honour to be, with the greatest Respect, Sir, your most humble Servant,
      J. Thaxter
     
    